Citation Nr: 1114503	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  04-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of meningitis. 

2.  Entitlement to service connection for asthma, including as secondary to residuals or meningitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1959.

This matter initially came before the Board of Veterans' Appeals (Board) on appeals from a rating decision that was issued by the Regional Office (RO) in Albuquerque, New Mexico and a rating decision that was issued by the RO in Oakland, California.  This case is now under the jurisdiction of the RO in Huntington, West Virginia.

This case was previously remanded by the Board in November 2007 in order to afford the Veteran with the opportunity for a hearing before a Veterans Law Judge at the RO.  Due to some confusion regarding the Veteran's address, the hearing was not held after that remand and, as a result, the Veteran's claims were again remanded by the Board in April 2009 so that he could appear at a hearing.  The Veteran was afforded the requested hearing in November 2010, at which time he testified before the undersigned Acting Veterans Law Judge.  

The Veteran also testified at a hearing before a decision review officer (DRO) at the RO in October 2004.

The issue of entitlement to an initial compensable rating for residuals of meningitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Asthma was not present during the Veteran's service and it was not shown to have been caused by anything that occurred during the Veteran's service or by a service connected disability.  


CONCLUSION OF LAW

Asthma was not incurred in service and was not caused by a service connected disability, including residuals of meningitis.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in December 2001, prior to either of the rating decisions which are appealed herein, which explained what VA had done to help him with his claim and what he needed to do in order to support his claim.  The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability.  In January 2005 the Veteran was sent another letter which explained the parameters of VA's duty to assist him with obtaining evidence in support of his claim.  The Veteran was also sent a letter in August 2008 which explained the manner whereby VA assigns ratings for service connected disabilities.  The Veteran's claims were thereafter readjudicated in a supplemental statement of the case (SSOC) that was dated in September 2008.  Although the Veteran was not provided full until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no indication in the record or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

In addition to its duty to provide various notices to the claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate his or her claims(s), unless no reasonable possibility exists that such assistance would aid in substantiating the claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records from Letterman Army Hospital and Madigan Army Hospital, VA treatment records, private treatment records, and transcripts of the Veteran's testimony at the October 2004 and November 2010 hearings.  The Board notes that while the claims file indicates that the Veteran's service treatment records may be incomplete, the Veteran is not prejudiced in this case because the treatment records pertaining to his in service episode of meningitis are of record, and because the Veteran does not contend that he had a breathing problem in service.  Rather, he contends that his breathing problems, which arose after service, are related to his meningitis.

The Veteran was not given a VA examination with respect to his claimed asthma.  However, in this case there is no competent, credible evidence providing a link between the Veteran's meningitis and any respiratory disorder.  While the Veteran submitted a computer printout indicating that septicemia could cause lung damage, there is no evidence that the Veteran had septicemia in service; rather his service treatment records explicitly state that the Veteran had aseptic meningitis.  The only evidence linking the Veteran's asthma to his meningitis is his own contention that because he was otherwise healthy but developed asthma within a few years after service it must have been caused by meningitis.  Notably, at his November 2010 hearing the Veteran admitted that he could not prove any sort of relationship between his asthma and his meningitis and that he didn't "know if there is anybody that can say well you know its related or it isn't related."  Absent some competent and credible evidence of a possible relationship between the Veteran's asthma and his meningitis, the duty to provide a VA examination was not triggered.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (a Veteran's conclusory, generalized nexus statement is insufficient to entitle him to a VA medical examination).  

For the reasons set forth above, the Board finds that there were no prejudicial VCAA errors in this case.  

II.  Service connection

The Veteran contends that he currently has asthma that was caused by an episode of meningitis that occurred during his service.  The Veteran is presently service connected for residuals of meningitis.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the available service treatment records do not show any treatment for asthma or any other chronic respiratory disorder in service and the Veteran does not contend that this disorder onset during his service.  Rather, he conceded that it developed after his service.

Service treatment records show that the Veteran had an episode of acute aseptic meningitis in December 1958.  During the episode he was treated symptomatically but no antibiotics were administered.  The Veteran was released to full duty after 9 days in the hospital with a serum to be drawn for convalescent viral studies.  

A private treatment record dated in August 1997 reflects a history of asthma for 18 years, thus indicating that it onset in 1979, many years after the Veteran's service.  However, at his October 2004 DRO hearing the Veteran testified that approximately one year after he got out of the service, in November or December of 1960, he "came down with Pneumonia and Asthma" and was hospitalized as result.  There are no records of this hospitalization.  The Veteran felt that his coming down with a respiratory ailment when he had previously been healthy indicated that it was related to his in service episode of meningitis.  At his November 2010 hearing the Veteran testified that his asthma onset within 2 years of his service.  He contended that his asthma "might be related" to his in service episode of meningitis but conceded that he could not prove any relationship between the two and that he did not know "if there's anybody that can say well you know yes that's related or it isn't related."  Other than that, he denied any medical problems.

The Veteran also submitted a computer printout indicating that septicemia could cause lung damage.  However, as previously noted the Veteran's service treatment records indicate that the Veteran had aseptic meningitis and therefore did not have septicemia.  Thus, this printout is not relevant to the Veteran's claim that his asthma is related to his in-service episode of meningitis.  

The evidence does not show that it is at least as likely as not that the Veteran's asthma is related to his in-service episode of meningitis.  While the Veteran testified that he thinks such a relationship might exist, the relationship between a breathing disorder such as asthma and the occurrence of an earlier episode of meningitis is not a subject that is within the competence of a layperson to opine on.  Rather, establishing such a relationship would require medical evidence which is not present in this case.  The Veteran has conceded that there was no continuity of symptoms since the in service episode of meningitis occurred in late 1958 and the Veteran's asthma did not onset until at least 20 years later.  There is no other evidence suggesting a link between the Veteran's meningitis and his asthma.  Absent competent, credible evidence of a relationship between the Veteran's asthma and his meningitis, there is no basis for service connection in this case.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for asthma is denied.


ORDER

Service connection for asthma, including as secondary to residuals of meningitis, is denied.  


REMAND

The Veteran contends that he is presently experiencing memory loss as a result of his in service episode of meningitis.  At his November 2010 hearing, he testified that he experienced this symptom ever since he got meningitis in service, but that he originally thought the effect would be temporary.  He has difficulty remembering things such as his phone number. 

The record reflects that the Veteran was afforded a VA neurological evaluation in May 2004 to assess whether he had any current disorders due to his in-service episode of meningitis.  The neurologist wrote that there were no specific residuals noted presently.  However, he did not assess the Veteran's reported memory loss.  

The Veteran was assessed with respect to his problems remembering things for treatment purposes in June 2005.  A preliminary report gave a diagnosis of cognitive disorder not otherwise specified (NOS), but the full report itself stated that there was "no evidence for dementia or other form of clinically diagnosable impairment."  

The Veteran is competent to testify that he experienced difficulty remembering things since the time that he had meningitis in service, and that he still experiences this problem, and the Board finds his testimony in this respect to be credible.  While neuropsychological testing in June 2005 found no impairment as reflected on the final report, this is at odds with the preliminary report which indicated that the Veteran had cognitive disorder NOS.  For this reason, the Board finds that a further examination is necessary to resolve the discrepancy as to whether the Veteran does, in fact, have any type of cognitive disorder affecting his memory that resulted from his in-service episode of meningitis, and whether he has any other residuals of meningitis.  

Given the other development needed herein, more recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he identify all treatment that he received for his memory loss or meningitis since June 2005.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should then be scheduled for a VA examination by a neurologist or other appropriate specialist to determine whether he currently has any residuals of his in-service episode of meningitis.  All necessary tests and studies should be performed.  All residual symptoms of meningitis should be fully documented and explained in the report of examination.

The examiner should specifically address the Veteran's complaints of memory loss and whether this symptom is at least as likely as not (at least 50 percent likely) a residual of the Veteran's meningitis.  If the Veteran has a neurological or cognitive disorder that is productive of his memory loss, the probable etiology of that disorder should be set forth in the report of examination.  If examiner is unable to answer this question without resort to undue speculation, then he or she should explain why this is the case.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


